Case 3:17-cv-00410-L-NLS Document 88 Filed 07/02/19 PageID.1806 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                      UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10 RASEAN JOHNSON, an individual,         )   Case No. 17-cv-410-L-NLS
                                           )
 11             Plaintiff,                 )
                                           )   JUDGMENT
 12        v.                              )
                                           )   Judge: Hon. Judge M. James Lorenz
 13 CITY OF SAN DIEGO; and DOES 1          )   Court Room: 5B
      THROUGH 5, inclusive,                )   Trial: May 21-24, 2019
 14                                        )
                Defendants.                )
 15                                        )
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                          1
                                                                       17-cv-410-L-NLS
Case 3:17-cv-00410-L-NLS Document 88 Filed 07/02/19 PageID.1807 Page 2 of 2




  1         This action is before the Court after a jury verdict was rendered on May 24,
  2   2019 and entered on May 29, 2019 [doc. no. 81]. The trial on Plaintiff’s remaining
  3   retaliation claim commenced on May 21, 2019. An eight-person jury was impaneled
  4   and sworn. Evidence was presented May 22 and 23. Closing arguments were
  5   delivered May 24, 2019, after which the jury returned a unanimous verdict in
  6   Plaintiff’s favor. The verdict form was signed by the presiding juror and the Court
  7   polled the jury to confirm their verdict.
  8         On June 28, 2019, the parties’ joint motion to reduce the damages awarded by
  9   the Jury verdict consistent with the statutory cap on compensatory damages for a
 10   Title VII claim [doc. no. 84]. The same day, the parties requested the Court enter
 11   judgment according to Federal Rule of Civil Procedure 58 [doc. No. 86]. These
 12   motions have been granted in accordance with the judgment below.
 13

 14   Accordingly, it is ORDERED AND ADJUDGED as follows:
 15         1. Judgment is entered in favor of Defendant City of San Diego and against
 16             Plaintiff Rasean Johnson on the Plaintiff’s Discrimination and Hostile
 17             Work Environment claims.
 18         2. Judgment is entered in favor of Plaintiff Rasean Johnson and against
 19             Defendant City of San Diego on the Plaintiff’s claim of Retaliation in the
 20             amount of $300,000.00 for past non-economic damages.
 21         Any costs or fees awarded shall be determined by ensuing motion practice.
 22         IT IS SO ORDERED.
 23

 24   Dated: July 2, 2019
 25

 26                                                   Hon. M. James Lorenz
                                                      United States District Judge
 27

 28

                                                  2
                                                                              17-cv-410-L-NLS
